Citation Nr: 1414186	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-17 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia (CML), claimed as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Pertinently, the Nehmer Review Office in Lincoln, Nebraska noted that a special review of the Veteran's claim was mandated under Nehmer v. Department of Veterans Affairs.  After reviewing the Veteran's claim, this office again denied the Veteran's claim in an April 2011 rating decision.

The Board sought an opinion from the Veterans Health Administration (VHA) in November 2013 and the opinion was obtained in December 2013.  The Veteran was provided with a copy of this opinion in January 2014 and was given 60 days to submit additional evidence and argument.  No additional evidence or argument was received by VA.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present claim appeal.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam War Era and is presumed to have been exposed to Agent Orange during his active military service.

2.  Chronic myelogenous leukemia (CML) is not one of the enumerated diseases for which service connection is presumed based on in-service Agent Orange exposure.

3.  The Veteran's CML did not manifest during service or within one year thereafter.

4.  The preponderance of the evidence is against a finding that a relationship exists between the Veteran's currently-diagnosed CML and his military service, to include his presumed exposure to herbicides in Vietnam.



CONCLUSION OF LAW

CML was not incurred in active military service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then re-adjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

This VCAA duty to notify was satisfied by way of a July 2007 pre-adjudicatory letter.  An additional VCAA letter was sent to the Veteran in February 2011.  Thereafter, the Veteran's claim was re-adjudicated by way of an April 2011 rating decision, as noted in the introduction, and a May 2011 SOC.  Therefore, the Board finds that the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice and information.

VA also has a duty to assist the Veteran in the development of this claim.  This duty includes assisting him in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished to the extent possible and all treatment records and private medical records have been obtained.  The claims file includes the Veteran's STRs, VA medical records, private medical records, and the Veteran's lay statements.  VA obtained a medical opinion in February 2011 and Veterans Health Administration (VHA) opinion in December 2013.  The Board finds that the medical opinions of record are adequate to adjudicate the claim on appeal.  The basis for such finding will be discussed in detailed below.  Therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  He has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  No further notice or assistance to his with this claim therefore is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist his with this claim have been satisfied.

II. Legal Criteria

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam War Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 3.307(a)(6)(iii).  In this case, the Veteran's DD Form 214 and service records reflect that the Veteran's active duty service included service in the Republic of Vietnam during the Vietnam War Era.  Hence, the Veteran is presumed to have been exposed to herbicides including Agent Orange during his active duty service.  This presumption is not rebutted by any evidence to the contrary.

In instances where a veteran is shown or presumed to have been exposed to herbicide agents during service, service connection may be granted on a presumptive basis for the diseases listed under 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  Although the diseases listed under 38 C.F.R. § 3.309(e) include certain types of leukemia, it has never identified the Veteran's diagnosis, CML, as being one of the specific disorders for which service connection may be presumed by virtue of herbicide exposure.  Effective from August 31, 2010, during the pendency of this claim, VA amended 38 C.F.R. § 3.309(e) to add all chronic B-cell leukemias (to include, but not be limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The Board notes, however, that CML, which is the specific type of leukemia at issue in this case, continues to be excluded from the provisions of 38 C.F.R. § 3.309(e).  As such, 38 C.F.R. § 3.309(e) does not assist the Veteran in this case and his CML may not be presumed to have resulted from in-service herbicide exposure.

Another avenue for establishing presumptive service connection is by establishing that a veteran developed one of the chronic diseased set forth in 38 C.F.R. § 3.309(a), which includes leukemia, to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

In addition, service connection may be established on a direct basis.  In this regard, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).




III. Factual Background and Analysis

At the outset of this analysis, the Board noted its review of all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed CML as a result of exposure to Agent Orange in service.  However, as set forth above, service connection for CML may not be presumed based on in-service herbicide exposure pursuant to 38 C.F.R. §§ 3.307(a)(6), as CML is not one of the enumerated diseases set forth in 38 C.F.R. § 3.309(e).

Likewise, service connection for CML may not be presumed as a chronic disease that manifested to a compensable degree within one year of the Veteran's discharge from service, as the Veteran was not diagnosed with CML and does not report the onset of CML symptoms until many years after service.  Service treatment records do not reveal treatment for, a diagnosis of, or complaints of symptoms associated with CML.  Rather, the first reference to symptoms that may be associated with CML is reflected in a December 2006 private treatment record, at which time the Veteran reported to his private physician, Dr. S.D.R., that he had been experiencing daily headaches for a few years, felt tired all the time, and had not been sleeping well.  In January 2007, the Veteran continued to report headaches as well as nausea and night sweats.  Later that same month, the Veteran was referred to Dr. M.C.M.  He reported to Dr. M.C.M. that he had not been feeling well during the six months preceding his diagnosis.  After an examination and clinical testing, the Veteran was diagnosed with CML in January 2007.  While leukemia is a chronic disease listed under 38 C.F.R. § 3.309(a), a diagnosis of CML is not shown in the record until nearly 40 years after his discharge from service, and thus he is not entitled to presumptive service connection according to 38 C.F.R. § 3.307(a)(3) (requires leukemia to develop to a compensable degree within one year of separation from service for the presumption to attach).  As such, the analysis in this decision focuses on whether the evidence of record is sufficient to establish direct service connection.

Direct service connection for CML may be established by evidence establishing that CML had its onset in service, or is otherwise attributable to service, such as in-service exposure to certain herbicides.

With regard to the Veteran's claimed theory of service connection, post-service onset of CML due to in-service herbicide exposure, the Board acknowledges that the Veteran has a current diagnosis of CML and, as the Veteran served in the Republic of Vietnam, his exposure to Agent Orange is presumed.  

As previously noted, post-service medical evidence includes private treatment records from Dr. S.D.R.  In December 2006, the Veteran reported experiencing daily headaches for a few years, feeling tired all the time, and not sleeping well.  In January 2007, the Veteran complained of experiencing bad headaches the previous week, nausea, and night sweats.  Thereafter, Dr. S.D.R. referred the Veteran to Dr. M.C.M.

In January 2007, Dr. M.C.M examined the Veteran and obtained clinical testing noting he suspected the Veteran had CML.  Later that month, the Veteran's diagnosis was confirmed by a bone marrow report which revealed CML.

In a September 2007 letter, Dr. M.C.M. referenced literature in the American Journal of Epidemiology (2001 June 1; 153(11:1045-7)) which included an abstract reporting the health affects of the Seveso, Italy accidental dioxin exposure, which occurred in 1976.  Dr. M.C.M. stated that twenty years after exposure, they reanalyzed the risks of developing cancer and the results showed a relative risk of developing myeloid leukemia of approximately 3.8.  Dr. M.C.M. further stated that given the relative rarity of chronic myelogenous leukemia, he feels that there may be a chance that it could be associated with dioxin and/or Agent Orange exposure.

In February 2011, VA obtained a compensation and pension medical opinion regarding the Veteran's claim.  The examiner stated that a diagnosis of B cell/Hairy cell leukemia is not warranted.  In his rationale, the examiner stated that "medical records confirm a diagnosis of CML.  However, CML is not a type of B cell/Hairy cell leukemia.  It is a separate and distinct condition and does not share morphologic characteristics with B cell/Hairy cell leukemia.  There is no objective medical evidence supporting a diagnosis of B cell/Hairy cell leukemia at this time."

In a February 2011 statement, the Veteran detailed the effects CML has on his daily life and described the side effects of his chemotherapy medication.  The Veteran stated that if it were not for the exposure to the dioxins in Agent Orange during his tour in Vietnam, he would be living the normal life of an aging American with an unknown longevity.

In his May 2012 substantive appeal, the Veteran stated, "due to the exposure to dioxins in Agent Orange in Vietnam, [he feels] the leukemia [he has] is a direct latent result thereof."  He noted Dr. M.C.M's statement, and he stated that if he had not been exposed to the dioxins in Agent Orange it is more than likely that he would be living a normal life, without the aid of daily medication for the remainder of his existence.

Given the complexity of the disease, the Board requested a Veterans Health Administration (VHA) specialist etiology opinion based on a review of the Veteran's claims file, to specifically include a discussion of the abstract referenced by Dr. M.C.M in September 2007.

In January 2014, a VHA specialist in oncology/hematology noted a review of Dr. M.C.M's September 2007 letter and the abstract discussed therein.  The specialist also reviewed the Veteran's military history and his medical history.  In her opinion, the specialist referenced an Institute of Medicine report: Veterans and Agent Orange: Updated 2012.  She noted that this report's "detailed analysis concluded that there is 'sufficient evidence of an association' for CLL (leukemias of the lymphoid line, including hairy cell and other chronic B cell leukemias)."  The specialist also noted that "other leukemias (including CML) fall into the 'inadequate or insufficient evidence to determine an association' with Agent Orange exposure."  The specialist explained that the American Cancer Society lists the known factors for CML as high-dose radiation exposure, age, and gender.  She stated that there are no other proven risk factors for CML, and the risk does not seem to be affected by smoking, diet, exposure to chemicals, or infections.

The specialist also noted the American Journal of Epidemiology study identified by Dr. M.C.M. in his September 2007 letter "is one of many studies included in the Institute of Medicine's analysis.  Other studies... did not show elevated risks for CML."  She further asserted that "based on the synthesis of all the available research, the Institute of Medicine's assessment was that the evidence was 'inadequate or insufficient' to establish an association between CML and Agent Orange exposure."

The specialist opined that it was less likely than not that the Veteran's CML is causally related to presumed exposure to Agent Orange, or other events during military service.  In explaining her opinion, the specialist stated "based on the currently available literature, the probability does not rise to the level of 50 percent or greater that there is a causal association between Agent Orange exposure and CML."  She also noted that "no other events occurred during military service (i.e. ionizing radiation exposure) that would have increased his risk for CML."

In assessing the claim for service connection for CML due to Agent Orange exposure based on the available evidence of record, the Board finds that the December 2013 VHA specialist opinion is more probative than the September 2007 opinion from Dr. M.C.M..  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, Dr. M.C.M. stated that he feels that given the relative rarity of CML, there "may be a chance" that it "could be" associated with dioxin and/or Agent Orange exposure.  Speculative language such as "may be a chance" and "could be" do not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As such, Dr. M.C.M's opinion is not probative evidence.

The February 2011 VA opinion confirmed the Veteran's diagnosis of CML and noted the Veteran's leukemia is separate and distinct from B cell/Hairy Cell leukemia; however, the examiner did not provide an opinion as to etiology for the Veteran's current disability.  As such, the Board determines that this opinion is probative in determining the type of leukemia the Veteran currently has, but such opinion did not address whether there was a causal connection between the Veteran's CML and his Agent Orange exposure in service..

The VHA opinion, provided by a specialist in a hematology/oncology, offered the nexus opinion necessary.  The specialist's opinion was more thorough and detailed than the September 2007 private medical opinion.  The specialist was able to review the Veteran's claims file, which included his military and medical history, and the American Journal of Epidemiology abstract cited by Dr. M.C.M.  The specialist determined that it was less likely than not that the Veteran's CML was a result of his exposure to Agent Orange or other event during his military service.  This opinion was accompanied by sound, detailed rationale, supporting medical evidence, and included a discussion of the pertinent medical evidence in the claim file.  Specifically, the opinion was based on a synthesis of all available research regarding whether there was a causal connection between CML and Agent Orange exposure.  As such, it is afforded greater probative value than Dr. M.C.M's opinion.

The Board acknowledges the Veteran's repeated assertions that he developed CML as a result of his in-service exposure to Agent Orange.  Notwithstanding the Veteran's own beliefs, the Board is unable to attach probative weight to such assertions.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board acknowledges that, in certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In particular, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  While the Veteran is competent to attest to the symptoms of his condition, the evidence does not show that he possesses the medical expertise necessary to provide an etiology opinion concerning his CML.

As the preponderance of evidence is against finding a nexus between the Veteran's service and his current CML, there is no reasonable doubt to resolve.  Thus, service connection for CML may not be granted, and this appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for CML, claimed as due to Agent Orange exposure, is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


